DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,335,300 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present case received a double patenting rejection over U.S. Patent 10,335,300. In that case, it was determined that the prior art of record did not anticipate or make obvious a system for deploying a shape memory catheterization device within a patient, the system comprising: a shape memory polymer that includes a plurality of conductive plates a heat source for heating the shape memory polymer above the transition temperature, wherein the heat source utilizes a microwave source that is separate from the shape memory polymer; a transformation data 
	The closest prior art in U.S. Patent 10,335,300 and the present case includes Fox (USPGPub 2007/0265631), Saadat et al. (USPN 5,989,242), and Akers et al. (USPN 7,604,398). Akers discloses shape memory elements including a plurality of conductive plates. Saadat discloses a shape memory catheterization device comprising a heat source resulting in a change in capacitance of a shape memory member, and a transformation data generator that monitors a change in capacitance resulting from shape transformation. Fox discloses a heating control generator, wherein the heating control generator stops heating based upon shape transformation. However, the aforementioned prior art fails to disclose electrodes electrically coupled to the shape memory element for detecting the change in capacitance of the polymer and wherein the electrodes are decoupled from the polymer upon shape transformation. Other .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/27/2022